Matter of Christopher N. v Danielle P. (2022 NY Slip Op 04842)





Matter of Christopher N. v Danielle P.


2022 NY Slip Op 04842


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


377 CAF 21-00832

[*1]IN THE MATTER OF CHRISTOPHER N., PETITIONER-APPELLANT,
vDANIELLE P., RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


TRICIA DORN, SYRACUSE, D.J. & J.A. CIRANDO, PLLC (REBECCA L. KONST OF COUNSEL), FOR PETITIONER-APPELLANT.
LISA H. BLITMAN, SYRACUSE, FOR RESPONDENT-RESPONDENT.
PETER J. DIGIORGIO, JR., UTICA, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Onondaga County (Julie A. Cecile, J.), entered May 26, 2021 in a proceeding pursuant to Family Court Act article 5. The order denied petitioner's motion to vacate a prior order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Danielle E.P. ([appeal No. 1] — AD3d — [Aug. 4, 2022] [4th Dept 2022]).
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court